[Cite as State v. Craig, 2022-Ohio-1219.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :               No. 21AP-468
                                                                (C.P.C. No. 19CR-4325)
v.                                                  :
                                                              (REGULAR CALENDAR)
Jimmie L. Craig,                                    :

                 Defendant-Appellant.               :



                                            D E C I S I O N

                                       Rendered on April 12, 2022


                 On brief: G. Gary Tyack, Prosecuting Attorney, and
                 Kimberly M. Bond, for appellee. Argued: Kimberly M. Bond.

                 On brief: Todd W. Barstow, for appellant. Argued:
                 Todd W. Barstow.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, P.J.
        {¶ 1} Defendant-appellant, Jimmie L. Craig, appeals from a judgment entry of the
Franklin County Court of Common Pleas finding him guilty, pursuant to jury verdict, of
tampering with evidence. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} By indictment filed August 29, 2019, plaintiff-appellee, State of Ohio, charged
Craig with one count of felonious assault in violation of R.C. 2903.11, a second-degree
felony; one count of domestic violence in violation of R.C. 2919.25, a third-degree felony;
and one count of tampering with evidence in violation of R.C. 2921.12, a third-degree
felony. The charges related to an incident at Craig's residence on August 3, 2019. Craig
entered a plea of not guilty.
No. 21AP-468                                                                              2


        {¶ 3} At a trial beginning June 21, 2021, Paul Miracle, an officer with the Columbus
Division of Police, testified that around 4:30 a.m. on August 3, 2019, he was canvassing an
area of Broad Street for an unrelated matter when a vehicle pulled up to the passenger side
of his cruiser and honked the horn. Officer Miracle said the man in the vehicle, later
identified as Albert Harper, Jr., asked him where the nearest hospital was located and told
Officer Miracle he had just been stabbed. At that point, Officer Miracle said he activated
his body-worn camera, and the state played the video recording from the body-worn
camera for the jury. When he approached the vehicle, Officer Miracle said he noticed the
man's shirt was soaked in blood on the left side. Due to the severity of the man's injury,
Officer Miracle called for paramedics and an ambulance arrived to assist. During this
interaction, Officer Miracle said the man told him that his roommate stabbed him at their
residence and provided Officer Miracle the address. Based on that information, Officer
Miracle asked for officers to be dispatched to Harper's address, 153 Belvedere Avenue.
        {¶ 4} Harper testified that in August 2019 he lived in his father's home at 153
Belvedere Avenue along with his cousin, Craig. As roommates, Harper testified he and
Craig paid rent to Harper's father and split the utility bills. Additionally, Harper testified
that he was addicted to crack in 2019, though he had overcome that addiction by the time
of trial.
        {¶ 5} Pursuant to Harper's testimony, in August 2019, Craig owed Harper for his
share of the utilities. During the early morning hours of August 3, 2019, Harper said he
opened the door to Craig's room to demand money to pay the bills but said he did not enter
Craig's bedroom. At the time, Harper said Craig was in the room with Craig's common-law
wife, Amber Wagner. Harper said Craig refused to give him money and an argument
ensued. According to Harper, Craig then "came across the bed" and stabbed Harper
through the doorway. (Tr. Vol. 1 at 191.) Harper testified he was "furious" that he had been
stabbed but did not initially realize how severe his injury was. (Tr. Vol. 1 at 192.) Harper
said Craig and his wife then fled the house and got in their vehicle so Harper got in his own
vehicle and tried to block them in while he called police. However, before he could call the
police, Harper said Craig and his wife were able to drive away, and Harper chased them.
Eventually, Harper said Craig and his wife were able to get on the freeway and he lost sight
of them. At that point, Harper said he saw a police officer, flagged the officer down, and
No. 21AP-468                                                                               3


told him he needed to get to a hospital because he had been stabbed. Harper had surgery
that night to repair the wound in his large intestine and remained in the hospital for three
weeks.
         {¶ 6} Bob McCotter, a detective with the Columbus Division of Police, testified he
initially responded to the scene where Harper had made contact with a police officer before
going to 153 Belvedere Avenue to investigate. Several days after the altercation, Detective
McCotter interviewed Craig at Columbus Police headquarters. The state played a video
recording of Detective McCotter's interview with Craig for the jury.
         {¶ 7} During the interview, Craig told the detectives that he was asleep when
Harper "busted the door down" and demanded money. (State's Ex. B at 6:14-6:20.) After
telling Harper he did not have any more money to give him, Craig said an argument ensued.
At that point, Craig said Harper raised a large stick and gestured as though he was going to
hit Craig's wife with the stick. Craig said he then used a jagged-edge steak knife to stab
Harper in order to defend his wife. When the detectives asked Craig where the knife was,
he said he threw it out of the vehicle window while he and his wife were fleeing and Harper
was chasing them. Craig said he did not want to call the police while Harper was chasing
him because Harper is a family member.
         {¶ 8} Wagner testified that she and Craig were asleep on August 3, 2019 when
Harper "busted" through the door and demanded money, scaring her. (Tr. Vol. 2 at 333.)
Wagner said Harper then went into his room and got a large stick that she described as
being five to six feet long and as thick as a large tree branch, and she said Harper was trying
to hit her with it. When Harper came into the room with the stick, Wagner said Craig moved
her back and got in between her and Harper. Wagner testified that when Harper raised the
stick again, Craig lunged at him and stabbed him, and then Harper backed up and retreated
to his room. She testified she was scared in that moment and feared Harper would hit her
in the head with the stick.
         {¶ 9} Wagner said that by the time she and Craig were able to get into her vehicle,
Harper was already outside. Wagner described Harper chasing their vehicle for 20 or 30
minutes with Harper trying to ram into her vehicle. Wagner said she did not call the police
because she was in shock.
No. 21AP-468                                                                                  4


       {¶ 10} At the conclusion of evidence, the trial court instructed the jury on defense of
another. Following deliberations, the jury found Craig not guilty of felonious assault and
not guilty of domestic violence but guilty of tampering with evidence. At an August 16, 2021
sentencing hearing, the trial court sentenced Craig to two years in prison. The trial court
journalized Craig's conviction and sentence in an August 23, 2021 judgment entry and filed
a corrected amended judgment entry on September 3, 2021. Craig timely appeals.
II. Assignment of Error
       {¶ 11} Craig assigns the following error for our review:
               The trial court erred and deprived appellant of due process of
               law as guaranteed by the Fourteenth Amendment to the United
               States Constitution and Article One Section Ten of the Ohio
               Constitution by finding him guilty of tampering with evidence,
               as that verdict was not supported by sufficient evidence and
               was also against the manifest weight of the evidence.

III. Analysis
       {¶ 12} In his sole assignment of error, Craig argues there was insufficient evidence
to support his conviction and that his conviction is against the manifest weight of the
evidence.
       A. Sufficiency of the Evidence
       {¶ 13} Whether there is legally sufficient evidence to sustain a verdict is a question
of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Sufficiency is a test of adequacy.
Id. The relevant inquiry for an appellate court is whether the evidence presented, when
viewed in a light most favorable to the prosecution, would allow any rational trier of fact to
find the essential elements of the crime proven beyond a reasonable doubt. State v.
Mahone, 10th Dist. No. 12AP-545, 2014-Ohio-1251, ¶ 38, citing State v. Tenace, 109 Ohio
St.3d 255, 2006-Ohio-2417, ¶ 37.
       {¶ 14} The jury found Craig guilty of one count of tampering with evidence. R.C.
2921.12(A)(1) defines tampering with evidence and provides "[n]o person, knowing that an
official proceeding or investigation is in progress, or is about to be or likely to be instituted,
shall * * * [a]lter, destroy, conceal, or remove any * * * thing, with purpose to impair its
value or availability as evidence in such proceeding or investigation." Thus, to convict Craig
of tampering with evidence, the state needed to submit sufficient evidence for the trier of
No. 21AP-468                                                                                  5


fact to conclude Craig knew or should have known an investigation was forthcoming, but
he nevertheless purposely took steps to conceal or remove the knife so as to impair its
availability in the investigation. See, e.g., State v. Miller, 10th Dist. No. 14AP-851, 2015-
Ohio-4678, ¶ 30. "A person acts purposely when it is the person's specific intention to cause
a certain result." R.C. 2901.22(A). "A person acts knowingly, regardless of purpose, when
the person is aware that the person's conduct will probably cause a certain result or will
probably be of a certain nature." R.C. 2901.22(B). Moreover, "[a] person has knowledge of
circumstances when the person is aware that such circumstances probably exist. When
knowledge of the existence of a particular fact is an element of an offense, such knowledge
is established if a person subjectively believes that there is a high probability of its existence
and fails to make inquiry or acts with a conscious purpose to avoid learning the fact." R.C.
2901.22(B).
       {¶ 15} Craig asserts the state failed to present sufficient evidence that he had
knowledge of an investigation already in progress or likely to be instituted and that his
purpose in disposing of the knife was to impair its value or availability in an investigation.
Instead, Craig argues he had a reasonable belief that there would never be a criminal
investigation because Harper would not ever call the police. In determining whether a
person knew an official investigation was likely to be instituted, "[l]ikelihood is measured
at the time of the act of alleged tampering." State v. Straley, 139 Ohio St.3d 339, 2014-
Ohio-2139, ¶ 19. Further, "[t]he law has long recognized that intent, lying as it does within
the privacy of a person's own thoughts, is not susceptible of objective proof." State v.
Garner, 74 Ohio St.3d 49, 60 (1995), citing State v. Carter, 72 Ohio St.3d 545, 554 (1995).
The trier of fact may consider the entire set of circumstances surrounding the event and
infer intent from those facts. State v. Loughman, 10th Dist. No. 10AP-636, 2011-Ohio-
1893, ¶ 47, citing State v. Grant, 67 Ohio St.3d 465, 478 (1993).
       {¶ 16} The state presented evidence that Craig admitted to stabbing Harper,
removed the knife from the residence, and admitted to tossing the knife out of the vehicle
as he and his wife fled from the house. Although Craig maintained that he acted in defense
of another, the jury could conclude from this evidence that Craig knew his conduct would
have triggered an investigation into the stabbing.         Additionally, the jury could have
concluded Craig's purpose in disposing of the knife was to impair its availability during such
No. 21AP-468                                                                               6


an investigation. Thus, construing the evidence in a light most favorable to the prosecution,
the state presented sufficient evidence to allow a rational trier of fact to find, beyond a
reasonable doubt, that Craig purposely concealed evidence pivotal to the investigation into
the stabbing.
       B. Manifest Weight of the Evidence
       {¶ 17} Craig additionally argues his conviction of tampering with evidence is against
the manifest weight of the evidence.
       {¶ 18} When presented with a manifest weight argument, an appellate court
engages in a limited weighing of the evidence to determine whether sufficient competent,
credible evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201,
2010-Ohio-4738, ¶ 32, citing Thompkins at 387. "When a court of appeals reverses a
judgment of a trial court on the basis that the verdict is against the weight of the evidence,
the appellate court sits as a 'thirteenth juror' and disagrees with the factfinder's resolution
of the conflicting testimony." Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42
(1982). Determinations of credibility and weight of the testimony are primarily for the trier
of fact. State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. Thus,
the jury may take note of the inconsistencies and resolve them accordingly, "believ[ing] all,
part, or none of a witness's testimony." State v. Raver, 10th Dist. No. 02AP-604, 2003-
Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 19} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and determine
whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387. Appellate courts should reverse a conviction as being against the
manifest weight of the evidence only in the most " 'exceptional case in which the evidence
weighs heavily against the conviction.' " Thompkins at 387, quoting State v. Martin, 20
Ohio App.3d 172, 175 (1st Dist.1983).
       {¶ 20} Craig argues his conviction is against the manifest weight of the evidence
because he had a reasonable belief that Harper would never contact the police to trigger an
No. 21AP-468                                                                               7


investigation. Though Craig did not testify at trial, he asserts the jury clearly lost its way
when it evaluated his statements to police to determine his intent. However, a conviction
is not against the manifest weight of the evidence because the trier of fact believed the
state's version of events over the defendant's version of events. State v. Szykulski, 19AP-
639, 2021-Ohio-2733, ¶ 25, citing State v. Lindsey, 10th Dist. No. 14AP-751, 2015-Ohio-
2169, ¶ 43, citing State v. Gale, 10th Dist. No. 05AP-708, 2006-Ohio-1523, ¶ 19. As noted
above, the trier of fact remains free to believe "all, part, or none of a witness's testimony."
Raver at ¶ 21.
       {¶ 21} In his police interview, Craig admitted that he stabbed Harper, took the knife
from the scene of the stabbing, and threw the knife out of the vehicle while Harper chased
him. Even though Craig maintained he acted in self-defense, he did not contact police after
the altercation, and he additionally told the detectives he was surprised he did not
encounter any police as Harper was chasing him. From his admission that he disposed of
the knife, a jury could reasonably conclude that Harper both knew an investigation was
likely to be instituted and that he disposed of the knife with the purpose of impairing its
availability during the investigation.
       {¶ 22} Thus, in light of the evidence discussed above, as well as the record in its
entirety, we do not find the jury clearly lost its way in concluding the state proved Craig
committed the offense of tampering with evidence. We conclude, therefore, that the
manifest weight of the evidence supports Craig's conviction of tampering with evidence.
Having additionally concluded there was sufficient evidence to sustain his conviction, we
overrule Craig's sole assignment of error.
IV. Disposition
       {¶ 23} Based on the foregoing reasons, sufficient evidence and the manifest weight
of the evidence support Craig's conviction of tampering with evidence. Having overruled
Craig's sole assignment of error, we affirm the judgment of the Franklin County Court of
Common Pleas.
                                                                         Judgment affirmed.

                           DORRIAN and MENTEL, JJ., concur.